IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-49,164-03


EX PARTE DERRICK FRAZIER




APPLICATION FOR WRIT OF MANDAMUS AND/OR PROHIBITION
IN CAUSE NO. 97-8-3675 FROM THE

24TH DISTRICT COURT OF REFUGIO COUNTY



Per Curiam.

ORDER


	This is an Application for Writ of Mandamus and/or Prohibition filed to resolve a
perceived ambiguity in our order of June 28, 2006.
	Applicant filed a subsequent application for writ of habeas corpus with the convicting
court in April, 2006.  This Court is required by Texas Code of Criminal Procedure, Article
11.071 to review subsequent applications and determine whether they meet one of the
exceptions of that Article.  We determined that it was necessary to stay applicant's pending
execution to give this Court time to review the subsequent application as required by the
statute.  An order granting applicant's motion to stay was entered on April 24, 2006.  After
we reviewed the application, we determined that it did not meet any of the exceptions that
allow review of subsequent applications.  Therefore, we dismissed the application on June
28, 2006.  In dismissing the subsequent application we implicitly lifted the stay entered on
April 24, 2006.  We now explicitly state that the stay of execution in this cause was lifted by
this Court on June 28, 2006.  Thus we deny applicant's leave to file his application for writ
of mandamus and/or prohibition.
	IT IS SO ORDERED THIS THE 23rd  DAY OF AUGUST, 2006.
Do Not Publish